

116 S1526 IS: Prevention of Sexual Assault in the Armed Forces Act
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1526IN THE SENATE OF THE UNITED STATESMay 16, 2019Ms. Sinema (for herself and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo enhance efforts to prevent sexual assault in the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Prevention of Sexual Assault in the Armed Forces Act.2.Defense Advisory Committee for the Prevention of Sexual Misconduct(a)Establishment required(1)In generalThe Secretary of Defense shall establish and maintain within the Department of Defense an advisory committee to be known as the Defense Advisory Committee for the Prevention of Sexual Misconduct (in this section referred to as the Advisory Committee).(2)Deadline for establishmentThe Secretary shall establish the Advisory Committee not later than 180 days after the date of the enactment of this Act.(b)Membership(1)In generalThe Advisory Committee shall consist of not more than 20 members, appointed by the Secretary from among individuals who have an expertise appropriate for the work of the Advisory Committee, including at least one individual with each expertise as follows:(A)Expertise in the prevention of sexual assault and behaviors on the sexual assault continuum of harm.(B)Expertise in the prevention of suicide.(C)Expertise in the change of culture of large organizations.(D)Expertise in implementation science.(2)Background of individualsIndividuals appointed to the Advisory Committee may include individuals with expertise in sexual assault prevention efforts of institutions of higher education, public health officials, and such other individuals as the Secretary considers appropriate.(3)Prohibition on membership of members of Armed Forces on active dutyA member of the Armed Forces serving on active duty may not serve as a member of the Advisory Committee.(c)Duties(1)In generalThe Advisory Committee shall advise the Secretary on the following:(A)The prevention of sexual assault (including rape, forcible sodomy, other sexual assault, and other sexual misconduct (including behaviors on the sexual assault continuum of harm)) involving members of the Armed Forces.(B)The policies, programs, and practices of each military department, each Armed Force, and each military service academy for the prevention of sexual assault as described in subparagraph (A).(2)Basis for provision of adviceFor purposes of providing advice to the Secretary pursuant to this subsection, the Advisory Committee shall review, on an ongoing basis, the following:(A)Cases involving allegations of sexual assault described in paragraph (1).(B)Efforts of institutions of higher education to prevent sexual assault among students.(C)Any other information or matters that the Advisory Committee or the Secretary considers appropriate.(3)Coordination of effortsIn addition to the reviews required by paragraph (2), for purposes of providing advice to the Secretary the Advisory Committee shall also consult and coordinate with the Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed Forces (DAC–IPAD) on matters of joint interest to the two Advisory Committees.(d)Annual reportNot later than March 30 each year, the Advisory Committee shall submit to the Secretary and the Committees on Armed Services of the Senate and the House of Representatives a report on the activities of the Advisory Committee pursuant to this section during the preceding year.(e)Sexual assault continuum of harmIn this section, the term sexual assault continuum of harm includes—(1)inappropriate actions (such as sexist jokes), sexual harassment, gender discrimination, hazing, cyber bullying, or other behavior that contributes to a culture that is tolerant of, or increases risk for, sexual assault; and(2)maltreatment or ostracism of a victim for a report of sexual misconduct.3.Notice to victims of alleged sexual assault of pendency of further administrative action following a determination not to refer to trial by court-martialUnder regulations prescribed by the Secretary of Defense, upon a determination not to refer a case of alleged sexual assault for trial by court-martial under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), the commander making such determination shall periodically notify the victim of the status of a final determination on further action on such case, whether non-judicial punishment under section 815 of such title (article 15 of the Uniform Code of Military Justice), other administrative action, or no further action. Such notifications shall continue not less frequently than monthly until such final determination.4.Authority for detail of certain enlisted members of the Armed Forces as students at law schools(a)In generalChapter 101 of title 10, United States Code, is amended by inserting after section 2004 the following new section:2004a.Detail as students at law schools: certain enlisted members(a)In generalThe Secretary of each military department may, under regulations prescribed by the Secretary of Defense, detail enlisted members of the armed forces as students at accredited law schools, located in the United States, for a period of training leading to the degree of bachelor of laws or juris doctor. No more than twenty-five officers from each military department may commence such training in any single fiscal year.(b)Eligibility for detailTo be eligible for detail under subsection (a), a member must be a citizen of the United States and must—(1)as of the time training is to begin—(A)have served on active duty for a period of not less than four years nor more than eight years;(B)be in pay grade E–5 or E–6; and(C)meet all requirements for acceptance of a commission as a commissioned officer in the armed forces; and(2)sign an agreement that, unless sooner separated, the member will—(A)complete the educational course of legal training;(B)upon completion of the educational course of legal training—(i)accept a commission as a commissioned officer in the armed forces; and(ii)accept transfer or detail as a judge advocate or law specialist within the department concerned; and(C)agree to serve on active duty following completion or other termination of the educational course of legal training for a period of two years for each year or part thereof of such training.(c)SelectionMembers detailed for legal training under subsection (a) shall be selected on a competitive basis by the Secretary of the military department concerned, under the regulations required by subsection (a).(d)Service and service obligations(1)Except as provided in paragraph (2), any service obligation incurred by a member under an agreement entered into under subsection (b) shall be in addition to any service obligation incurred by the member under any other provision of law or agreement.(2)(A)A member who does not successfully complete a course of legal training to which detailed pursuant to this section shall cease such detail and return to the armed force concerned as an enlisted member.(B)Any time of a member described by subparagraph (A) in a course of legal training described in that subparagraph shall not count toward satisfaction of any period of service required under the current contract or agreement of the member for enlistment in the armed forces.(e)Limitation on number detailableThe aggregate number of enlisted members detailed under this section and commissioned officers detailed under section 2004 of this title in any fiscal year by a Secretary of a military department may not exceed 25.(f)Other administrative mattersSubsections (d) and (f) of section 2004 of this title shall apply to the detail of members under this section, except that any reference in such section to an officer shall be deemed to be a reference to an enlisted member for such purposes..(b)Conforming amendments(1)In generalSection 2004 of such title is amended—(A)in subsection (a), by striking the second sentence; and(B)in subsection (f)—(i)by inserting (1) after (f); and(ii)by adding at the end the following new paragraph:(2)The aggregate number of commissioned officers detailed under this section and enlisted members detailed under section 2004s of this title in any fiscal year by a Secretary of a military department may not exceed 25..(2)Heading amendmentThe heading of section 2004 of such title is amended to read as follows:2004.Detail as students at law schools: commissioned officers.(c)Clerical amendmentThe table of sections at the beginning of chapter 101 of such title is amended by striking the item relating to section 2004 and inserting the following new items:2004. Detail as students at law schools: commissioned officers.2004a. Detail as students at law schools: certain enlisted members..